UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                          :
United States of America                                  :
                                                          :
         - against -                                      :
                                                            No. 1:16-CR-516 (NGG)
                                                          :
Och-Ziff Capital Management Group LLC,                    :
                                                          :
                           Defendant.
                                                          :
----------------------------------------------------------x

                          MOTION TO WITHDRAW AS COUNSEL

       Under Local Crim. Rule 1.2 and Local Civil Rule 1.4, and upon the accompanying

declaration of Joel M. Cohen, Defendant Och-Ziff Capital Management Group LLC respectfully

moves this Court for an order permitting Gibson, Dunn & Crutcher LLP, including the below-

listed attorneys, to withdraw as counsel of record.

Dated: New York, New York
       September 10, 2019

                                               GIBSON, DUNN & CRUTCHER LLP

                                               By: /s/ Joel M. Cohen
                                                   Joel M. Cohen
                                                   Mark K. Schonfeld
                                                   Lee G. Dunst
                                                   200 Park Avenue
                                                   New York, NY 10166
                                                   Telephone: 212.351.4000
                                                   jcohen@gibsondunn.com

                                                    F. Joseph Warin
                                                    1050 Connecticut Ave. NW
                                                    Washington, DC 20036
                                                    Telephone: 202.955.8500

                                               Attorneys for Defendant
                                               Och-Ziff Capital Management Group LLC
